— Order unanimously reversed, without costs, and petition dismissed. Memorandum: As a probationary employee, petitioner has no property interest which would entitle him to a hearing prior to termination (Board of Regents v Roth, 408 US 564, 569; Matter of Anonymous v Codd, 40 NY2d 860; Matter of Talamo v Murphy, 38 NY2d 637; Ranks v Blum, 96 AD2d 1144; Matter of Salvatore v Nasser, 81 AD2d 1012). Special Term erred, therefore, by directing that respondent prove specific charges of wrongdoing before an arbitrator. (Appeal from order of Supreme Court, Oneida County, J. O’C. Conway, J. — art 78.) Present — Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.